EXAMINER’S AMENDMENT

This Office action is a reply to the supplemental amendment filed on 3/11/2022. Claims 1 and 3-10 are pending. Claim 2 has been cancelled. No claims have been withdrawn. New claim 10 has been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1. (Currently amended) An expansion insert having a plurality of exterior walls, the exterior walls consisting of one or more side walls, a roof wall disposed within a roof assembly, a floor wall disposed within a floor assembly, the expansion insert further comprising a four-sided frame torsionally hinged to each of the roof assembly and the floor assembly, wherein the four-sided frame is sized and shaped for attachment within an opening of an ISO shipping container, wherein:
the expansion insert is sized and shaped for expanding an enclosed space of the ISO shipping container and converting the ISO shipping container into a shelter when attached to the ISO shipping container,
the expansion insert has a compacted form and an expanded form, wherein the compacted and expanded  forms are reversibly convertible,
expansion insert is in the expanded form the expansion insert takes a  shape of a plural-sided structure, wherein the one or more sidewalls, the roof wall, and the floor wall make up all but one side of the plural-sided structure, and
the all but one side of the plural-sided structure has no wall and is open to the shelter space of the ISO shipping container when attached to the ISO shipping container, and
when the expansion insert is in the compacted form the exterior walls are enclosed within the rectangular frame.

3. (Currently Amended) The expansion insert of claim 1 wherein one or more of the sidewalls are disposed within pivot sidewall assemblies.  

4. (Currently Amended) The expansion insert of claim 3, wherein all sidewalls are disposed within pivot sidewall assemblies hinged to the floor assembly

5. (Currently Amended) The expansion insert of claim 4, wherein the four-sided frame comprises a rectangular frame having a roof edge, a floor edge, a frame left hand pivot wall, and a frame right hand pivot wall; and wherein the two pivot wall assemblies comprise a left hand pivot wall assembly that is rotatable in relation to the frame left hand pivot wall and a right hand pivot wall that is rotatable in relation to the frame right hand pivot wall.

6. (Currently Amended) The expansion insert of claim 5 further comprising a spring 

7. (Currently Amended) The expansion insert of claim 6, wherein the spring means is a gas piston spring which aids the torsion spring in elevating said roof assembly toward a horizontal position.  

8. (Currently Amended) A kit for expanding the enclosed space of an ISO shipping container, comprising the expansion insert of claim 1 in the compacted form, and instructions for assembly.  

9. (Currently Amended) The kit for expanding the enclosed space of an ISO shipping container of claim 8, further comprising an ISO shipping container and instructions for attaching the expansion insert to the ISO shipping container.  

10. (Currently Amended) A shelter comprising the expansion insert of claim 1 attached to an ISO shipping container so as to expand the enclosed space of the ISO shipping container.

Terminal Disclaimer
	The Terminal Disclaimer filed on 3/11/2022 has been approved. See Terminal Disclaimer review decision filed on 3/13/2022.
Claims 1 and 3-10 are allowed.
Claim 2 is cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/6/2021, in light of the claim amendments filed on the same date are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635